FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,               No. 21-10026
                Plaintiff-Appellee,
                                           D.C. No.
                v.                      2:17-cr-00086-
                                         HDM-NJK-1
ANTHONY DELANO HYLTON, JR.,
            Defendant-Appellant.          OPINION

     Appeal from the United States District Court
              for the District of Nevada
    Howard D. McKibben, District Judge, Presiding

        Argued and Submitted January 11, 2022
              San Francisco, California

                  Filed April 5, 2022

    Before: Ronald M. Gould, Mark J. Bennett, and
            Ryan D. Nelson, Circuit Judges.

             Opinion by Judge R. Nelson
2                  UNITED STATES V. HYLTON

                          SUMMARY *


                          Criminal Law

    In a case in which the defendant was convicted on two
counts of armed bank robbery and two counts of using a
firearm during a crime of violence, the panel affirmed the
district court’s orders denying (1) a motion to suppress
evidence of a gun found in the defendant’s vehicle during a
traffic stop, (2) a motion for judgment of acquittal, and (3) a
motion to dismiss the firearm counts.

    Affirming the denial of the suppression motion in which
the defendant argued that officers unreasonably prolonged
the traffic stop, the panel held that a criminal history check
is a negligibly burdensome precaution required for officer
safety, and the officers thus did not need independent
reasonable suspicion to perform the criminal history check.
The panel held, alternatively, that even if the criminal history
check had unreasonably extended the traffic stop, the district
court’s application of the inevitable discovery doctrine was
not clearly erroneous.

   Affirming the denial of the motion for judgment of
acquittal, the panel concluded that a rational jury could have
found that the defendant committed both bank robberies.

   Affirming the denial of the motion to dismiss the counts
charging use of a firearm during a crime of violence under
18 U.S.C. § 924(c), the panel wrote that it is bound by circuit


    *
      This summary constitutes no part of the opinion of the court. It
has been prepared by court staff for the convenience of the reader.
                UNITED STATES V. HYLTON                     3

precedent holding that armed bank robbery is a crime of
violence.


                        COUNSEL

Lisa A. Rasmussen (argued), Law Offices of Kristina
Wildveld and Associates, Las Vegas, Nevada, for
Defendant-Appellant.

Elizabeth Olson White (argued), Appellate Chief;
Christopher Chiou, Acting United States Attorney; United
States Attorney’s Office, Las Vegas, Nevada; for Plaintiff-
Appellee.


                         OPINION

R. NELSON, Circuit Judge:

    Anthony Hylton was convicted of two armed robberies
of the same bank. Between the two robberies, the gun used
in the first robbery was found in his vehicle during a traffic
stop. Hylton argues that the district court erred in denying
his motion to suppress the evidence of the gun. He also
challenges the sufficiency of the evidence and that armed
bank robbery is not a crime of violence under 18 U.S.C.
§ 924(c). We affirm the district court’s orders.

                              I

   This case involves two bank robberies at the same bank,
with a challenged search, seizure, and arrest in between. In
October 2016, a masked man wearing dark clothing,
sunglasses, and gloves robbed a bank in Henderson, Nevada.
He brandished a black handgun with brown grips. During
4                UNITED STATES V. HYLTON

the robbery, he ejected an unexpended round onto the bank
floor before he jumped over the counter to the teller’s side,
discharged a round into the floor next to the teller, and
ordered the teller to give him all the money in the drawers.
He stole almost $70,000 before escaping in a black midsized
SUV that looked like a Ford Escape. Witnesses described
him as a black male between the ages of 25 and 30, between
five feet ten inches and six feet five inches, and between
175 and 250 pounds.

    In December 2016, police received a call that a vehicle
was stopped in the middle of one of the busiest intersections
in Las Vegas. Around 6:13 a.m., police responded and found
Hylton non-responsive at the wheel of the vehicle. The
officers smelled marijuana coming from the car.

    The officers knocked on the window and were eventually
able to wake Hylton. He appeared to be disoriented and
confused, with pills stuck to his sweatshirt. The officers
originally thought Hylton was under the influence of some
type of drug, possibly marijuana. The police instructed
Hylton to exit the vehicle with his license and registration.
Hylton got out of the car without his license or registration
and told the officers these documents were in the backseat.
Officer Hinkel could not locate the license and registration
in the backseat but did find, in plain sight, a closed gun case
with a gun inside. Hinkel placed the gun in the patrol car. A
check to see if the gun was stolen came back negative. He
then returned to the car to look for the license and
registration in the front seat and only found crushed pills and
a half empty bottle of alcohol.

    Officer Childers began conducting field sobriety tests,
which was standard police practice under the circumstances.
Hylton failed two of the three field sobriety tests. The
officers then contacted their sergeant for advice since they
                UNITED STATES V. HYLTON                    5

were uncertain if Hylton was impaired. They decided to
request a drug recognition expert (“DRE”) to the scene,
which is standard policy when the officers determine the
sobriety tests are inconclusive.

    Around 6:41 a.m., while waiting for the DRE to arrive,
the officers once again asked Hylton for his identification,
driver’s license, and registration. Hylton claimed these
documents were in the vehicle, but again, the officers could
not locate them. The officers then asked for Hylton’s name
and date of birth. They used this information to perform a
check on his driver’s license, registration, insurance, open
warrants, and criminal history. Two minutes after the other
information came through, the criminal history check came
back, showing that Hylton was a felon. At 6:49 a.m., the
officers arrested Hylton for being a felon in possession of a
firearm and canceled the call for the DRE, who was still on
his way to the scene.

    The gun confiscated from Hylton was a black handgun
with brown wooden handle grips, just like the gun that was
used in the bank robbery. The ballistics from this gun
matched the ballistics from the round fired by the robber in
the October robbery. After being charged and having the
gun seized, Hylton was released.

    In January 2017, the same Citibank branch was robbed
by seemingly the same robber, brandishing what looked like
a silver revolver. The robber took almost $18,000 during
this robbery and escaped in a black Ford Escape.

   Investigators used this information to search for similar
Ford Escapes registered to addresses associated with black
males in counties near the bank. This search yielded three
matches, with one of the vehicles being registered to
Hylton’s girlfriend. She told investigators that Hylton was
6                UNITED STATES V. HYLTON

the only man with access to her car. After executing a search
warrant at both Hylton and his girlfriend’s residences,
Hylton was arrested for bank robbery. Hylton was indicted
on five charges: two counts of bank robbery for the October
2016 and January 2017 robberies; two counts of a use of a
firearm during and in relation to the crimes of violence of the
bank robberies; and one count of felon in possession of a
firearm.

    Early in the case, Hylton moved to suppress the evidence
resulting from the traffic stop, including the seized firearm.
This motion was litigated heavily. In the end, the district
court denied the motion, holding that the officers did not
unreasonably prolong the traffic stop, and even if they had,
the inevitable discovery exception applied.

    Hylton also moved to dismiss the two counts of using a
firearm during a crime of violence, arguing that armed bank
robbery is not a crime of violence. The district court denied
this motion, relying on United States v. Watson, 881 F.3d
782 (9th Cir. 2018), in which we held that armed bank
robbery is a crime of violence. The case went to trial and a
jury found Hylton guilty on four counts, with Hylton
entering a conditional plea to the felon-in-possession charge.
Hylton filed a motion for a judgment of acquittal, which the
district court denied.

                              II

    We have jurisdiction under 28 U.S.C. § 1291. A district
court’s “denial of a motion to suppress [evidence]” is
reviewed “de novo, and the district court’s factual findings”
are reviewed for “clear error.” United States v. Norris,
942 F.3d 902, 907 (9th Cir. 2019). “[T]he district court’s
application of the inevitable discovery doctrine” is reviewed
“for clear error because, although it is a mixed question of
                 UNITED STATES V. HYLTON                       7

law and fact, it is essentially a factual inquiry.” United States
v. Lundin, 817 F.3d 1151, 1157 (9th Cir. 2016) (citation
omitted). “Review under the clearly erroneous standard is
significantly deferential, requiring for reversal a definite and
firm conviction that a mistake has been committed.” United
States v. Perkins, 850 F.3d 1109, 1115 (9th Cir. 2017)
(citation and internal quotation marks omitted).

    “We review de novo a district court’s denial of a Rule 29
motion for a judgment of acquittal.” United States v.
Gagarin, 950 F.3d 596, 602 (9th Cir. 2020). “In determining
whether evidence was insufficient to sustain a conviction,
we consider whether, after viewing the evidence in the light
most favorable to the prosecution, any rational trier of fact
could have found the essential elements of the crime beyond
a reasonable doubt.” Id. (cleaned up).

    Finally, “a district court’s determination that a prior
conviction qualifies as a crime of a violence” is “review[ed]
de novo.” United States v. Baldon, 956 F.3d 1115, 1120 (9th
Cir. 2020) (citation and internal quotation marks omitted).

                               III

    We first analyze the district court’s denial of Hylton’s
motion to suppress. We affirm the district court because a
criminal history check is a negligibly burdensome
precaution required for officer safety. Alternatively, the
district court’s application of the inevitable discovery
exception was not clearly erroneous.

                               A

    A traffic violation seizure “justifies a police
investigation of that violation.” Rodriguez v. United States,
575 U.S. 348, 354 (2015). A routine traffic stop is more
8                UNITED STATES V. HYLTON

analogous to a Terry stop “than to a formal arrest,” and it
“can become unlawful if it is prolonged beyond the time
reasonably required to complete the mission of issuing a”
ticket for the violation. Id. at 354–55 (cleaned up). “[T]he
tolerable duration of police inquiries in the traffic-stop
context is determined by the seizure’s ‘mission’—to address
the traffic violation that warranted the stop and attend to
related safety concerns.” Id. at 354 (citations omitted).

    The government’s interest in officer safety “stems from
the mission of the stop itself” because “[t]raffic stops are
especially fraught with danger to police officers, so an
officer may need to take certain negligibly burdensome
precautions in order to complete his mission safely.” Id.
at 356 (citation and internal quotation marks omitted). In
making this observation, the Supreme Court cited favorably
to a Tenth Circuit case, United States v. Holt, 264 F.3d 1215,
1221–22 (10th Cir. 2001) (en banc) (abrogated on other
grounds), which it characterized as “recognizing officer
safety justification[s] for criminal record and outstanding
warrant checks.” Rodriguez, 575 U.S. at 356.

    Given the Supreme Court’s reliance on this principle, it
is unsurprising that several other circuits have held that
criminal history checks are permissible post-Rodriguez. See
United States v. Salkil, 10 F.4th 897, 898 (8th Cir. 2021)
(“During a stop, officers may complete routine tasks, such
as computerized checks of the driver’s license and criminal
history, and the writing up of a warning.” (cleaned up));
United States v. Palmer, 820 F.3d 640, 651 (4th Cir. 2016)
(“A police officer is entitled to inquire into a motorist’s
criminal record after initiating a traffic stop”); United States
v. Sanford, 806 F.3d 954, 956 (7th Cir. 2015) (a criminal
history check is “a procedure permissible even without
reasonable suspicion—indeed a procedure in itself normally
                 UNITED STATES V. HYLTON                      9

reasonable, as it takes little time and may reveal outstanding
arrest warrants” (citations omitted)); see also United States
v. Mayville, 955 F.3d 825, 830 (10th Cir. 2020) (“[A]n
officer’s decision to run a criminal-history check on an
occupant of a vehicle after initiating a traffic stop is
justifiable as a ‘negligibly burdensome precaution’
consistent with the important governmental interest in
officer safety.”); United States v. Dion, 859 F.3d 114, 127
n.11 (1st Cir. 2017).

    Hylton argues that we should ignore this caselaw
because we are required by United States v. Evans, 786 F.3d
779 (9th Cir. 2015), to hold that the criminal history check
was a prolongation of the stop and needed to be supported
by independent reasonable suspicion. We disagree.

    Evans concerned a “felon registration check,” which is a
computer check to see if a person is properly registered as a
felon in Nevada per state law. Id. at 786. Because such a
check is “unrelated to the traffic violation,” we held in Evans
that it cannot lawfully “prolong[] the traffic stop . . . unless
there was independent reasonable suspicion.” Id. (cleaned
up). But a felon registration check only occurs after the
officers know whether the person they pulled over is a felon.
Whether a felon is properly registered is less related to
officer safety than whether someone is a felon at all. That’s
why a felon registration check is “a measure aimed at
detecting evidence of ordinary criminal wrongdoing,” but a
criminal history check is supported by an “officer safety
justification.” Rodriguez, 575 U.S. at 355–56 (cleaned up).

    It’s true that in a footnote in Evans, citing two cases from
other circuits, we noted that other “courts [have] observed
that extending traffic stops to perform criminal history
checks may be unlawful.” 786 F.3d at 787 n.7. But that
observation is not controlling here for two reasons. First, we
10               UNITED STATES V. HYLTON

have never otherwise held or suggested that criminal history
checks are unlawful. And second, these two out-of-circuit
cases, United States v. Boyce, 351 F.3d 1102 (11th Cir.
2003), and United States v. Finke, 85 F.3d 1275 (7th Cir.
1996), preceded Rodriguez, which “recogniz[ed] [the]
officer safety justification for criminal record . . . checks.”
575 U.S. at 356 (citation omitted).

    Having rejected Hylton’s Evans argument, we join our
sister circuits and hold that because a criminal history check
“stems from the mission of the stop itself,” it is a “negligibly
burdensome precaution[]” necessary “to complete [the stop]
safely.” Id. The officers thus did not need independent
reasonable suspicion to perform the criminal history check.

                               B

    Regardless, even if the criminal history check had
unreasonably extended the traffic stop, the district court’s
application of the inevitable discovery exception was not
clearly erroneous. The inevitable discovery rule is an
exception to “[t]he doctrine requiring courts to suppress
evidence as the tainted ‘fruit’ of unlawful governmental
conduct.” Nix v. Williams, 467 U.S. 431, 441 (1984). It
applies if, by “following routine procedures, the police
would inevitably have uncovered the evidence.” United
States v. Young, 573 F.3d 711, 721 (9th Cir. 2009) (internal
quotation omitted).

    Here, the officers discovered the gun during the part of
the stop that Hylton concedes was lawful, before any alleged
prolongation began. The district court reasoned that even if
the officers had returned the gun and ended the stop before
the criminal history check was completed, they still would
have discovered that Hylton was a felon only two minutes
later. At that point, the officers would have concluded that
                UNITED STATES V. HYLTON                   11

Hylton was a felon in possession of a gun (in violation of
18 U.S.C. §§ 922(g)(1) and 924(a)(2)) and would have
pulled him over again and seized the gun. This straight-
forward application of the inevitable discovery rule was not
clearly erroneous.

                             IV

    Next, we conclude that the verdict was supported by
sufficient evidence. Hylton’s main argument is that there is
not enough evidence to prove his “identity as the
perpetrator” of the bank robberies. But “viewing the
evidence in the light most favorable to the prosecution,”
Gagarin, 950 F.3d at 602, we have no trouble concluding
that a rational jury could have found that Hylton committed
both bank robberies.

    Evidence supports the conclusion that the same person
committed both robberies. Both robberies involved a black
man using a similar looking vehicle to rob the same bank
branch in the same manner. Multiple witnesses also
identified the same person as having committed both
robberies, based on the sound of his voice.

    Evidence also supports the conclusion that Hylton
committed these robberies. First, the distinctive car used in
the robberies only matched three addresses associated with
black men near the bank, with one of these vehicles being
registered to Hylton’s girlfriend. She testified that Hylton
was the only man allowed to use her car.

    Second, the gun used in the first robbery was found in
Hylton’s possession during the traffic stop and then seized
by police. Hylton also had a holster for the gun, the owner’s
manual, and ammunition in the house that matched that used
in the first robbery. Hylton gave inconsistent statements
12               UNITED STATES V. HYLTON

about how he received possession of the gun. The robber
then used a different gun in the second robbery after police
seized Hylton’s gun.

    Third, Hylton matched the description of the robber.
And although he claimed to be a busy realtor, he let phone
calls go to voicemail during the robberies and paid past-due
rent bills a few hours after the first robbery. The police also
found money in Hylton’s house that was rubber banded
consistent with a bank robbery.

     Taken together, there is ample evidence for “any rational
trier of fact” to find that Hylton was the bank robber in both
robberies. Gagarin, 950 F.3d at 602.

                              V

    Finally, we previously have held that “armed bank
robbery is a crime of violence.” Young v. United States,
22 F.4th 1115, 1121 (9th Cir. 2022); see also Watson,
881 F.3d at 784. Although Hylton argues that we should re-
examine these holdings, he does not argue that “the
reasoning or theory of” these cases is “clearly irreconcilable
with the reasoning or theory of intervening higher
authority.” Miller v. Gammie, 335 F.3d 889, 893 (9th Cir.
2003) (en banc). We are thus bound by these prior holdings
and conclude here that armed robbery is a crime of violence.

                              VI

    In conclusion, the motion to suppress was properly
denied because a criminal history check is a negligibly
burdensome precaution required for officer safety. And
regardless, even if the stop had been impermissibly
extended, the inevitable discovery exception applies because
the gun would have been discovered anyway. Finally,
               UNITED STATES V. HYLTON                13

Hylton’s conviction was supported by sufficient evidence,
and armed bank robbery is a crime of violence under prior
circuit precedent.

   AFFIRMED.